Title: Thomas Boylston Adams to Joseph Pitcairn, 12 June 1798
From: Adams, Thomas Boylston
To: Pitcairn, Joseph


          
            My dear Sir.
            12 June 1798.
          
          In one of your last letters to my brother you ask for my dispositions of a certain box addressed to me, supposed to contain segars for smoaking— In the first place, then I beg of you to use & dispose of them as of your own property, if you are yourself addicted to smoaking and, if not, secondly to keep them in your possession until I call for them which, if my calculations do not fail, will be e’er many months elapse— I am sorry our ships dont arm from your port—and that they go home in ballast—though I know that in a foreign port it is not easy to find hands enough to fight & work too. I wish one of the frigates would come over, for I dont like to desert the colours of my nation and I wont go unarmed; in the course of a short time some chance may turn up of a [. . .] kind. if any such should occur with you I would be glad of timely no[tice.]
          This project, you will please to consider confidential, from / yours
          
            T. B. A—
          
        